 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARK EDWARD HILL,                                    CASE NO. 1:18-cv-01471-DAD-SKO
10                      Plaintiff,
                                                          ORDER ON PLAINTIFF’S MOTION
11                                                        FOR COURT ORDER
             v.
12
     DON PONNER, et al.,                                  (Doc. 14)
13
                         Defendants.
14

15

16

17          Plaintiff, Mark Edward Hill, is a prisoner in the custody of San Mateo County Jail in
18 Redwood City, California. On December 26, 2018, Plaintiff filed a motion seeking a court order

19 ordering the San Mateo County Jail to withdraw funds from Plaintiff’s prison trust account and

20 forward those payments to the Clerk of Court for the U.S. District Court for the Eastern District of

21 California (the “Motion”). (Doc. 14.)

22          On October 29, 2018, following an order from the U.S. District Court for the Northern
23 District of California transferring the case to the Eastern District (Doc. 11), the undersigned granted

24 Plaintiff’s motion to proceed in forma pauperis. (Doc. 13.) Although the undersigned granted

25 Plaintiff’s request to proceed without paying the filing fee, the order also states:

26          The Sheriff of the Maguire Correctional Facility or his or her designee shall
27          collect payments from Plaintiff’s prison trust account in an amount equal to
            twenty percent (20%) of the preceding month’s income credited to the prisoner’s
28          trust account and shall forward those payments to the Clerk of Court each time
            the amount in the account exceeds $10, in accordance with 28 U.S.C.
 1
            1915(b)(2), until a total of $350 has been collected and forwarded to the Clerk
 2          of Court. The payments shall be clearly identified by the name and number
            assigned to this action.
 3

 4 (Doc. 13 at 2.) According to Plaintiff’s Motion, $56 was deposited in his prison trust account in

 5 November 2018, but the “jail cashier” has not withdrawn any money despite his submission of

 6 several “inmate request forms” requesting the “jail cashier” withdraw funds and submit them to the

 7 Clerk of Court. In view of Plaintiff’s representations that his prison trust account balance exceeds

 8 $10, it is HEREBY ORDERED that:

 9          1.      Plaintiff’s motion for an order to withdraw funds from his prison trust account and

10                  submit those funds to the Clerk of Court for the U.S. District Court for the Eastern

11                  District of California (Doc. 14), is GRANTED;

12          2.      Within twenty-one (21) days of the date of this order, the Sheriff of the Maguire

13                  Correctional Facility or his or her designee is directed to ensure that payments are

14                  properly withdrawn from Plaintiff’s prison trust account and timely forwarded to the

15                  Clerk of Court in accordance with this Court’s October 29, 2018 order granting

16                  Plaintiff’s application to proceed in forma pauperis (Doc. 13), or in the alternative,

17                  submit a statement to the Court as to why it cannot withdraw the funds from

18                  Plaintiff’s prison trust account;

19          3.      The Clerk of Court is directed to serve a copy of this order, a copy of Plaintiff’s

20                  Motion (Doc. 14), and a copy of the order granting Plaintiff’s in forma pauperis

21                  application (Doc. 13), on the Sheriff of the Maguire Correctional Facility.

22
     IT IS SO ORDERED.
23

24 Dated:        January 3, 2019                                 /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                        2
